Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 – 6, 9 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara et al., hereinafter Kurihara (US 20090207277 A1).

                Regarding claim 1, Kurihara discloses “A display control apparatus, comprising: at least one processor; and a memory coupled to the at least one processor, the memory having instructions that, when executed by the at least one processor, cause the display control apparatus to perform operations as:    {[0034] describes the same problem being solved as in the specification of the examined claims for use in a video camera for synchronization of video to audio, wherein a captured video/image for an object that is at a some distance to the video camera  causes a delay in audio that is more than the delay of captured video, and requires the video to be further delayed to match the audio delay for display.   [0041 – 42],  Fig 1, 4A- 4B (video camera, zoom lens 12, zoom key 38, microphone (audio input) 24, display 122, and processor is inherent) , and [0023]  discloses the memory},                          

               a delay time information acquisition unit configured to acquire information on a delay time from when a display image to be displayed on a display unit is acquired from an image capturing signal output from an image capturing device to when the display image is displayed on the display unit; and 
                {[0035 - 36 and 43-44] discloses the captured video is delayed for display to match the audio delay (because, the audio captured by microphone has a longer delay noted in [0034] above) in synchronization module of  Fig 1 which uses distance by zoom, to calculate audio time delay , and in Fig 2,  [0038 - 40] wherein the  Fig 2 uses direct distance measurement to an object  in calculating audio delay ,   Fig 3 (measuring the distance between the object and the video camera),     [0043-44] and  Fig 7 (element 46 sound delay time calculating module, causes (feeds to) the element 52 for video signal delaying module, then the video is adjusted by delaying the video via element 52 to match the delay of audio calculated in element 46, as cited in [0044]  "In the example shown in FIG. 7, the encoded video data from the compression encoding module 20 is supplied to a video and audio multiplexing module 54 via a video signal delaying module 52. The video signal delaying module 52 supplies the encoded video data to the video and audio multiplexing module 54 after delaying the encoded video data by the delay time (corresponding to the video signal) of the audio signal, which has been calculated by the audio signal delay calculating module 46. This prevents a time lag between the video and audio signals when the encoded video data is input to the video and audio multiplexing module 54 and, accordingly, both signals synchronize with each other." },
       
                  
                  a display control unit configured to control display of the display image on the display unit at a timing based on the information on the delay time,  {[0050-52] and Fig 10, discloses a display control at a timing based on the adjusting for delay time between the audio and video},
                
              wherein the delay time is longer when a distance to a sound source is a second value than when the distance to the sound source is a first value, the second value being greater than the first value”.         {[0034]  disclosed that the video delay of captured video is less than the audio delay of the captured audio, because the speed of sound travels slower than speed of light when capturing an image/video and its associated audio, Thus, for the sound portion, inherently based on the speed of sound,  the farther the distance of the camera is from the object, the longer the sound travels, that is, the longer the delay is.  This READS on,  “wherein the delay time is longer when a distance to a sound source is a second value than when the distance to the sound source is a first value, the second value being greater than the first value”.  


                Regarding claim 2, Kurihara discloses “The display control apparatus according to claim 1, wherein the delay time information acquisition unit includes a distance information acquisition unit configured to acquire distance information on a distance to the sound source, and wherein the delay time information acquisition unit acquires the information on the delay time based on the distance information acquired by the distance information acquisition unit”,  as noted in detail in claim 1, and particularly by [0034, 38-40] and Fig 2-3, 7 (as explained in claim 1).


                Regarding claim 3, Kurihara discloses “The display control apparatus according to claim 1, wherein the at least one processor further performs operations as an arrival time acquisition unit configured to acquire an arrival time for audio from the sound source to arrive at the display control apparatus, based on distance information, and wherein the delay time information acquisition unit acquires the information on the delay time based on the arrival time acquired by the arrival time acquisition unit.”,  as noted in detail in claim 1, and particularly by [0034, 38-40] and Fig 2-3, 7 (as explained in claim 1).

                Regarding claim 4, Kurihara discloses “The display control apparatus according to claim 2, wherein the distance information acquisition unit acquires the distance information on the distance to the sound source based on a relative position with respect to the sound source”,    as noted in claims 1-2, and additionally  "distance and delay time based on a relative position (of video camera) with respect to the sound source (objects' sound) as cited in  [0033]  the object's sound (Fig 1, object 10 e.g. a car) is detected by the microphone (Fig 1, element 24) and the direction of microphone is controlled by Fig 1, elements 40 and 44 to match the direction of optical lens (element 12 in Fig 1) of the camera so that directionality control provides "a relative position of the lens and microphone towards the object's sound (Fig 1. object 10, e.g. a car's sound)  and used in the sound delay calculating module (Fig 1, element 46).

                Regarding claim 5, Kurihara discloses “The display control apparatus according to claim 1, wherein the delay time information acquisition unit acquires the information on the delay time based on a relative position with respect to the sound source”, as noted in claims 1-2, and additionally  "distance and delay time based on a relative position (of video camera) with respect to the sound source (objects' sound) as cited in  [0033]  the object's sound (Fig 1, object 10 e.g. a car) is detected by the microphone (Fig 1, element 24) and the direction of microphone is controlled by Fig 1, elements 40 and 44 to match the direction of optical lens (element 12 in Fig 1) of the camera so that directionality control provides "a relative position of the lens and microphone towards the object's sound (Fig 1. object 10, e.g. a car's sound)  and used in the sound delay calculating module (Fig 1, element 46).


                Regarding claim 6, Kurihara discloses “The display control apparatus according to claim 1, wherein the at least one processor further performs operations as a zoom magnification setting unit configured to set a zoom magnification of the display image, and wherein the delay time information acquisition unit acquires the information on the delay time based on information on the set zoom magnification”,  As noted in claim 1 and particularly by [0035 - 36 and 43-44, 50-52] discloses the video delayed to match the delayed captured audio in synchronization module of  Fig 1 (which uses distance by zoom, to calculate audio time delay).                          


                Regarding claim 9, Kurihara discloses “The display control apparatus according to claim 1, further comprising an adjustment unit configured to adjust the delay time acquired by the delay time information acquisition unit, based on a user operation”, 
          Based on user operation  is met by [0042]  and adjusting the delay time was cited and explained in detail in claim 1, as shown in Fig 1 (element 22, 46).              


                 Regarding claim 10, Kurihara discloses “An image capturing and processing apparatus, comprising: the display control apparatus according to claim 1; and an image processing unit configured to acquire the display image from the image capturing signal”  as noted in claim 1 and [0024-25, 50-52].     
               
                Regarding claim 11, Kurihara discloses “An image capturing and processing apparatus, comprising: an image processing unit configured to acquire an image signal from an image capturing signal output from an image capturing device;
     an audio signal acquisition unit configured to acquire an audio signal corresponding to the image signal via an audio input unit; and   {[0034] describes the same problem being solved as in the specification of the examined claims for use in a video camera for synchronization of video to audio, wherein a captured video/image for an object that is at a some distance to the video camera  causes a delay in audio that is more than the delay of captured video, and requires the video to be further delayed to match the audio delay for display.   [0041 – 42],  Fig 1, 4A- 4B (video camera, zoom lens 12, zoom key 38, microphone (audio signal acquisition unit) 24, display 122, and processor is inherent) , and [0023]  discloses the memory},                          

               an adjustment unit configured to adjust relative timings of the image signal and the audio signal by associating an audio signal input to the audio input unit at a second time point, with a frame of an image signal based on an image capturing signal captured by the image capturing device at a first time point, the second time point being later than the first time point,                {[0035 - 36 and 43-44] discloses the captured video is delayed (adjust relative timings) for display to match the audio delay, because, the audio captured by microphone has a longer delay as noted in [0034] above, that is, “the second time point being later than the first time point”) in synchronization module of  Fig 1 which uses distance by zoom, to calculate audio time delay , and in Fig 2,  [0038 - 40] wherein the  Fig 2 uses direct distance measurement to an object  in calculating audio delay ,   Fig 3 (measuring the distance between the object and the video camera),     [0043-44] and  Fig 7 (element 46 sound delay time calculating module, causes (feeds to) the element 52 for video signal delaying module, then the video is adjusted by delaying the video via element 52 to match the delay of audio calculated in element 46, as cited in [0044]  "In the example shown in FIG. 7, the encoded video data from the compression encoding module 20 is supplied to a video and audio multiplexing module 54 via a video signal delaying module 52. The video signal delaying module 52 supplies the encoded video data to the video and audio multiplexing module 54 after delaying the encoded video data by the delay time (corresponding to the video signal) of the audio signal, which has been calculated by the audio signal delay calculating module 46. This prevents a time lag between the video and audio signals when the encoded video data is input to the video and audio multiplexing module 54 and, accordingly, both signals synchronize with each other.                  
     [0050-52] and Fig 10, discloses a display control at a timing based on the adjusting for delay time between the audio and video},
                
                 wherein a delay time from the first time point to the second time point is longer when a distance to a sound source is a second value than when the distance to the sound source is a first value, the second value being greater than the first value”.                   {[0034]  disclosed that the video delay of captured video is less than the audio delay of the captured audio, because the speed of sound travels slower than speed of light when capturing an image/video and its associated audio, Thus, for the sound portion, inherently based on the speed of sound,  the farther the distance of the camera is from the object, the longer the sound travels, that is, the longer the delay is.  


                Regarding claim 12, Kurihara discloses “An image capturing apparatus, comprising: an image capturing device; and the image capturing and processing apparatus according to claim 10”, as it was noted in detail claim 1.    

                Regarding claim 13, Kurihara discloses “An image capturing apparatus, comprising: an image capturing device; and the image capturing and processing apparatus according to claim 11”, as it was noted in detail claim 11.    

               Regarding claim 14, this claim implements the method that details the process of the apparatus in claim 1 and is rejected under the same rationale.

               Regarding claim 15, this claim implements the method that details the process of the apparatus in claim 1 and is rejected under the same rationale.






Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 7 – 8 are rejected under 35 U.S.C. 103 as being un-patentable over Kurihara et al., hereinafter Kurihara (US 20090207277 A1) in view of Binder (US 20190154439 A1).

                Regarding claim 7, Kurihara disclosed in claim 1 “The display control apparatus according to claim 1, wherein the at least one processor further performs operations and wherein the display control unit displays the display image on the display unit based on the information on the delay time”, but 
                     Kurihara does not explicitly disclose “a movement speed acquisition unit configured to acquire movement speed of an image capturing and processing apparatus” and “based on the movement speed detected by the movement speed acquisition unit display the image”, However Binder in a similar field of endeavor teaches this limitation  [0210] discloses the motion of the camera and the motion of the object are calculated as cited "Algorithms that are more complex, are necessary to detect motion when the camera itself is moving, or when the motion of a specific object must be detected in a field containing other movement that can be ignored."  [0214] discloses displaying and [0224-225] discloses the distance measurement to object and when the object is moving toward or away from the camera.  Further detailed in [0819] for Fig. 5d.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurihara as taught in Binder to provide “a movement speed acquisition unit configured to acquire movement speed of an image capturing and processing apparatus” and “based on the movement speed detected by the movement speed acquisition unit display the image”,  for the purpose of considering the movement of the camera in processing the displayed image in the view finder display of the camera to prevent shaking instability and also in case of panning to consider the change in distance to the object because Kurihara which in Fig 2 uses the distance measurement to the object will be enhanced to further adjust the distance to object as it gets affected by the panning motion of the camera.


               Regarding claim 8,  “The display control apparatus according to claim 1, wherein the at least one processor further performs operations as a distance change detection unit configured to detect change in the distance to the sound source, and wherein the display control unit controls the display of the display image on the display unit based on the change in the distance”, as noted in detail in claims 1 and 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422